Exhibit 10.1

SECOND AMENDING AGREEMENT

 

THIS AGREEMENT made this 25 of July, 2014. 

BETWEEN:

Vista Gold Corp., a corporation existing under the laws of British Columbia,
Canada

(“Vista”)

AND

RPG Structured Finance S.À.  R.L., a company existing under the laws of
Luxembourg

(the “Purchaser”)

WHEREAS:

A.



Vista and the Purchaser (together the “Parties”) entered into a debt transfer
agreement made as of October 16, 2013 (the “Original Agreement”) which, among
other things, provides for the acquisition by the Purchaser of the non-interest
bearing indebtedness of Desarrollos Zapal, S.A. de C.V. to Vista in the amount
of US$20,090,528.43;

B.



On January 30, 2014, Vista and the Purchaser entered into an amending agreement
(the “First Amending Agreement”, together with the Original Agreement, the
“Agreement”) pursuant to which (i) the Subsequent Payment Date (as defined in
the Original Agreement) was extended from January 30, 2014 to July 31, 2014 and
(ii) the consideration to be paid was increased by US$250,000 as consideration
for the extension (the “First Extension Consideration”); and

C.



the Parties wish to amend the the Agreement to (i) extend the Subsequent Payment
Date to January 30, 2015 and (ii) provide for the payment of the First Extension
Consideration and an additional US$250,000 (as consideration for entering into
this Second Amending Agreement) (the “Second Extension Consideration”)
contemporaneously with the execution of this Second Amending Agreement.  

NOW THEREFORE in consideration of the mutual covenants and promises herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledge, the Parties agree as follows:

1.



Concurrently with the execution of this Second Amending Agreement, the Purchaser
shall wire to Vista funds in the amount of US$500,000 (such payment being the
First Extension Consideration and the Second Extension Consideration) in
accordance with the wire instructions set out in Schedule “A”.

2.



Recital B of the Agreement is amended so that the reference to “July 31, 2014”
is deleted and “January 30, 2015” is substituted in its place.

3.



The definition of “Subsequent Payment Date” in Section 1.1 of the Agreement is
amended so that the reference to “July 31, 2014” is deleted and “January 30,
2015” is substituted in its place.



--------------------------------------------------------------------------------

 

4.



Section 2.2(b) of the Agreement is amended so that the reference to “plus
US$250,000” is deleted.

5.



Section 5.1(a) of the Agreement is amended so that the reference to “July 31,
2014” is deleted and “January 30, 2015” is substituted in its place.

6.



The Agreement, as amended hereby, shall continue in full force and effect and
the provisions of the Agreement, as hereby amended, are ratified and confirmed
in all respects.

7.



This Second Amending Agreement and the Agreement shall be read and construed
together as if they constituted one document, provided that if there is any
inconsistency between the Agreement and the provisions in this Second Amending
Agreement, the provisions of this Second Amending Agreement shall govern.

8.



This Second Amending Agreement may be executed and delivered in any number of
counterparts, which may be executed and delivered by facsimile transmission or
electronically in PDF or similar secure format, and it will not be necessary
that the signatures of all Parties be contained on any counterpart. Each
counterpart will be deemed an original and all counterparts together will
constitute one and the same document.

IN WITNESS WHEREOF the Parties hereto have caused this Second Amending Agreement
to be executed by their duly authorized representatives as of the date first
above written.

VISTA GOLD CORP.

By: /s/ Frederick H. Earnest

Name:  Frederick H. Earnest 

Title:   President & CEO

 



RPG STRUCTED FINANCE S.À. R.L

 

By: /s/ Julien Francois    

Name: Julien Francois

Title:   Manager





--------------------------------------------------------------------------------

 

Schedule “A”

Wire Instructions

 

Routing Transit Number:

121000248

Bank Name:

Wells Fargo Bank, N.A.

Account Number:

4977297647

Beneficiary Account Name:

Vista Gold Corp.

SWIFT Code
(For International Wires Only):

SWIFT Code – WFBIUS6S

 

 



--------------------------------------------------------------------------------